to trial. Hill v. Lockhart, 474 U.S. 52, 58-59 (1985); Kirksey v. State, 112
                Nev. 980, 988, 923 P.2d 1102, 1107 (1996). Both components of the
                inquiry must be shown, Strickland, 466 U.S. at 697, and the petitioner
                must demonstrate the underlying facts by a preponderance of the
                evidence, Means v. State, 120 Nev. 1001, 1012, 103 P.3d 25, 33 (2004). We
                give deference to the district court's factual findings if supported by
                substantial evidence and not clearly erroneous but review the court's
                application of the law to those facts de novo. Lader v. Warden, 121 Nev.
                682, 686, 120 P.3d 1164, 1166 (2005). An evidentiary hearing is required
                when a petitioner sets forth claims supported by specific facts, not belied
                by the record and which if true, would entitle him to relief.   See Hargrove
                v. State, 100 Nev. 498, 686 P.2d 222 (1984).
                            First, appellant argues that his trial counsel was ineffective
                for failing to investigate appellant's mental health and substance abuse
                history and present this evidence at sentencing. Appellant relies in part
                on the ABA Standards for Criminal Justice and the Nevada Indigent
                Defense Standards of Performance adopted by this court.
                            Appellant fails to demonstrate that his trial counsel was
                deficient. While the ABA Standards for Criminal Justice and the Nevada
                Indigent Defense Standards of Performance adopted by this court provide
                some guidance, they are not "inexorable commands" to trial counsel.
                Bobby v. Van Hook,      558 U.S. 4, 8 (2009). Rather, trial counsel is
                constitutionally deficient only when counsel fails to make objectively
                reasonable choices, id. at 9, and there is a "strong presumption that
                counsel's conduct falls within the wide range of reasonable professional
                assistance." Strickland, 466 U.S. at 689. Here, trial counsel sought a

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1(47A
                   competency evaluation of appellant, and the evaluator concluded that
                   appellant was competent. The evaluation discussed appellant's mental
                   health issues, including appellant's use of psychiatric medications and the
                   occurrence of auditory hallucinations. Letters in mitigation from
                   appellant's family and friends were submitted to the district court for
                   consideration at sentencing and these letters discuss appellant's mental
                   health issues, including appellant's bipolar disorder, borderline
                   schizophrenia disorder, anxiety and depression, and troubles with
                   medication and changes in medication protocols.' The presentence
                   investigation report contained further information about his mental
                   health history, including his prior suicide attempts and the fact that he
                   was housed in the "psych ward" for a portion of a prior period of
                   incarceration. The presentence investigation report further set forth
                   medical issues and his substance abuse history. Appellant fails to
                   demonstrate that counsel was objectively unreasonable in failing to
                   conduct further investigation and to present further mitigation
                   information at sentencing.
                               Appellant further fails to demonstrate that he was prejudiced.
                   In rejecting his trial counsel's argument for concurrent sentences, the
                   district court spoke about appellant's criminal history, the escalation of
                   the crimes committed, and the potential of future danger. Under these


                         'We note that appellant's own letter to the court for consideration at
                   sentencing failed to set forth the entirety of his mental health and medical
                   history that he now asserts should have been investigated by his trial
                   counsel and presented to the court at sentencing.



SUPREME COURT
        OF
     NEVADA
                                                        3
(0) 1947A    ce.
                circumstances, appellant fails to demonstrate that further investigation
                and presentation of mitigation information would have had a reasonable
                probability of altering the sentence imposed. Therefore, we conclude that
                the district court did not err in denying this claim without an evidentiary
                hearing. 2
                             Second, appellant argues that his trial counsel was ineffective
                for failing to investigate appellant's mental health and substance abuse
                history and secure a favorable plea negotiation. Appellant fails to
                demonstrate that his trial counsel's performance was deficient or that he
                was prejudiced. The premise of this claim is entirely speculative. As
                noted above, the documents before this court indicate that trial counsel
                was aware prior to entry of the plea of appellant's mental health issues.
                Appellant fails to demonstrate that there was a reasonable probability of a
                favorable plea negotiation had trial counselS presented appellant's mental
                health and substance abuse history to the prosecutor. Therefore, the
                district court did not err in denying this claim without an evidentiary
                hearing.
                             Third, appellant argues that his trial counsel was ineffective
                for inducing his guilty plea with inaccurate representations about whether
                he qualified for violent-offender habitual criminal treatment under NRS

                      2To the extent that appellant argues that his trial counsel was
                ineffective for failing to attend the presentence investigation interview
                with appellant, appellant fails to demonstrate that his trial counsel's
                performance was deficient or that there was a reasonable probability of a
                different outcome had trial counsel attended the presentence investigation
                interview.



SUPREME COURT
       OF
     NEVADA
                                                      4
(0) 947A
                 207.012. Appellant asserts that he was led to believe that he did not
                 qualify for violent-offender habitual criminal treatment. In support,
                 appellant argues that trial counsel's statement during the plea canvass
                 that the State would need to provide proof of the prior convictions
                 indicates that counsel did not believe that there were two qualifying
                 convictions. Appellant further notes that notice of NRS 207.012 was only
                 included for the first time in the amended information prepared for the
                 plea negotiations and not in the first information, which only noticed NRS
                 207.010. Appellant argues that there was no significant benefit to
                 pleading guilty to two counts that could be enhanced under NRS 207.012
                 unless there was a mistaken belief that he was not eligible under NRS
                 207.012.
                             Appellant fails to demonstrate that his trial counsel's
                 performance was deficient or that he was prejudiced. Appellant fails to
                 demonstrate that trial counsel misrepresented whether he qualified for
                 violent-offender habitual criminal treatment under NRS 207.012. The
                 documents provided to this court show that appellant entered a guilty plea
                 with the understanding that the State was seeking violent-offender
                 habitual criminal treatment. Despite the fact that the first information
                 only contained a citation to NRS 207.010, appellant was provided notice of
                 NRS 207.012 in the written guilty plea agreement, the amended
                 information, and during the plea canvass. Further, the State mentioned
                 in the justice court that appellant faced mandatory, violent-offender
                 habitual criminal treatment. The fact that trial counsel reiterated the
                 State's duty to present proof of the prior convictions cannot reasonably be
                 interpreted in the manner suggested by appellant. Further, contrary to

SUPREME COURT
        OF
     NEVADA


(0) 1947A    e
                the assertion of appellant, he received a benefit by entry of his guilty plea
                as he avoided two additional felony counts. Under these circumstances,
                appellant fails to demonstrate that there was a reasonable probability that
                he would not have entered a guilty plea and would have insisted on going
                to trial. Accordingly, we
                            ORDER the judgment of the district court AFFIRMED. 3




                                                    li                              J.
                                                    Hardesty


                                                    —   DO tX-ek                    J.
                                                    Douglas


                                                          C,_-LtiZ J.
                                                    Cherry LS2


                cc: Hon. Douglas W. Herndon, District Judge
                     Coyer & Landis, LLC
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk


                      3We  note that appellant's briefs do not comply with NRAP 32(a)(4)
                because the text is not double spaced. In light of counsel's inaccurate
                certification that the briefs complied with formatting requirements of
                NRAP 32(a)(4), counsel is cautioned that the failure to comply with the
                briefing requirements in the future may result in the imposition of
                sanctions. See NRAP 28.2(b).



SUPREME COURT
        OF
     NEVADA
                                                        6
(0) 1947A